          Case 3:20-cv-00114-IM        Document 21       Filed 02/12/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 LETICIA R. FARIES,                                  Case No. 3:20-cv-00114-IM

                Plaintiff,                           ORDER

        v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                Defendant.


IMMERGUT, District Judge.

       Plaintiff submitted her application for fees under the Equal Access to Justice Act, 28

U.S.C. § 2412(d), and supporting materials on January 7, 2021. See ECF 18; ECF 19. In

response, Defendant gave “substantial consideration to the merits of Plaintiff’s request and found

no basis to object. Therefore, Defendant has no objection to this request and will defer to the

Court’s assessment of the matter.” ECF 20 at 2.

       After considering Plaintiff’s briefing and supporting materials, and Defendant’s response,

this Court hereby ORDERS that fees in the amount of $6,562.09 shall be awarded to Plaintiff

PAGE 1 – ORDER
          Case 3:20-cv-00114-IM         Document 21        Filed 02/12/21     Page 2 of 2




pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Attorney and paralegal fees in

the amount of $6,562.09 will be paid to Plaintiff’s attorney, subject to verification that Plaintiff

does not have a debt which qualifies for offset against the awarded fees, pursuant to the Treasury

Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney, H.

Peter Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a debt,

then the check for any remaining funds after offset of the debt shall be made out to Plaintiff and

mailed to Plaintiff’s attorney’s office at the address stated above.



       IT IS SO ORDERED.

       DATED this 12th day of February, 2021.


                                                       /s/ Karin J. Immergut
                                                       Karin J. Immergut
                                                       United States District Judge




PAGE 2 – ORDER
